Notice of Pre-AIA  or AIA  Status
 	The present application 16/370,373, filed on 3/29/2019 (or after March 16, 2013), is being examined under the first inventor to file provisions of the AIA                       (First Inventor to File). 
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Claims 1-2,4,7-10,12,15-18, are allowed in this application.
Examiner acknowledges applicant’s amendment filed on 6/16/2021
A request for continued examination under 37 CFR 1.114, including the fee set
forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this
application is eligible for continued examination under 37 CFR 1.114, and the fee set
forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action
has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on
6/16/2021 has been entered

Drawings
The Drawings filed on 3/29/2019 are acceptable for examination purpose

Interview:
 	On 7/2/2021, a telephone call was made to applicant's Attorney Aris Gregorian Reg. No. 72,357 discussed examiner’s amendment to claims 1,4,8-9,12,16-17 cancel claims 3,5-6,11,13-14,19-20.  The attorney agreed with the Examiner's proposal, and authorization has given for an Examiner's Amendment. 
 	Total allowed claims: 1-2,4,7-10,12,15-18

EXAMINER’S AMENDMENT
 	           An Examiner’s amendment to the record appears below:  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
        Authorization for this examiner’s amendment was given in a telephone interview with Attorney Aris Gregorian Reg. No. 72,357 on 7/2/2021.

AMENDMENTS TO THE CLAIMS:
This listing of claims will replace all prior versions, and listings, of claims in the application:





identifying an object based on the plurality of image features of the image in response to the receiving the input;	selecting  object identified based on the plurality of image features of the image, the category corresponding with one or more media tags;
generating a query that comprises a set of query terms based on at least the category;
accessing a media repository that comprises a plurality of media items based on the query, each media item among the plurality of media items associated with a media tag;
filtering a set of media items from the plurality of media items of the media repository based on the one or more media tags that corresponds with the category and the temporal data of the input context;	generating a collection of media content that comprises the set of media items, the collection of media content comprising a ranking of the set of media items based on the plurality of image features and the input context  based on the ranking, the presentation of the collection of media content including an indicator that displays the number of media items among the collection of media content.

2.	(Original)  The method of claim 1, wherein the identifying the category based on the plurality of image features of the image includes:	identifying an object depicted in the image based on the plurality of image features; and	identifying the category based on the object depicted in the image.

3.	(Canceled)

4.	(Currently Amended)  The method of claim 1 [[3]], wherein the method further comprises:	receiving a request to assign one or more media tags to at least a portion of the plurality of media items.

5.-6.	(Canceled)

7.	(Original)  The method of claim 1, wherein the method further comprises:	receiving a selection of media content from among the presentation of the collection of media content; and	presenting the media content at the client device based on the plurality of image features.

8.	(Currently Amended)  The method of claim 1, wherein the object is a first object, and the generating the query the first object depicted in the image based on a first subset of the plurality of image features;	identifying a second object depicted in the image based on a second subset of the plurality of image features;	selecting a first category that corresponds with the first object and a second category that corresponds with the second object;	generating [[a]] the set of query terms of the query  the media repository based on the query.

9.	(Currently Amended) A system comprising:	a memory; and	at least one hardware processor coupled to the memory and comprising instructions that causes the system to perform operations comprising:	receiving an input at the client device, the input including an input context and an image that comprises a plurality of image features, the input context comprising at least temporal data;
identifying an object based on the plurality of image features of the image in response to the receiving the input;	selecting  object identified based on the , the category corresponding with one or more media tags;
generating a query that comprises a set of query terms based on at least the category;
accessing a media repository that comprises a plurality of media items based on the query, each media item among the plurality of media items associated with a media tag;
filtering a set of media items from the plurality of media items of the media repository based on the one or more media tags that corresponds with the category and the temporal data of the input context;	generating a collection of media content that comprises the set of media items, the collection of media content comprising a ranking of the set of media items based on the plurality of image features and the input context  based on the ranking, the presentation of the collection of media content including an indicator that displays the number of media items among the collection of media content.

10.	(Original)  The system of claim 9, wherein the identifying the category based on the plurality of image features of the image includes:	identifying an object depicted in the image based on the plurality of image 

11.	(Canceled)

12.	(Currently Amended)  The system of claim 9 [[11]], wherein the instructions cause the system to perform operations further comprising:	receiving a request to assign one or more media tags to at least a portion of the plurality of media items.

13.-14.	(Canceled)

15.	(Original)  The system of claim 9, wherein the instructions cause the system to perform operations further comprising:	receiving a selection of media content from among the presentation of the collection of media content; and	presenting the media content at the client device based on the plurality of image features.

16.	(Currently Amended)  The system of claim 9, wherein the object is a first object, and the generating the query the first object depicted in the image based on a first subset of the plurality of image features; the set of query terms of the query  the media repository based on the query.

17.	(Currently Amended) A non-transitory machine-readable storage medium comprising instructions that, when executed by one or more processors of a machine, cause the machine to perform operations comprising:	receiving an input at the client device, the input including an input context and an image that comprises a plurality of image features, the input context comprising at least temporal data;
identifying an object based on the plurality of image features of the image in response to the receiving the input;	selecting  object identified based on the plurality of image features of the image, the category corresponding with one or more media tags;
generating a query that comprises a set of query terms based on at least the category;
accessing a media repository that comprises a plurality of media items based on the query, each media item among the plurality of media items associated with a media tag;
filtering a set of media items from the plurality of media items of the media repository based on the one or more media tags that corresponds with the category and the temporal data of the input context;	generating a collection of media content that comprises the set of media items, the collection of media content comprising a ranking of the set of media items based on the plurality of image features and the input context  based on the ranking, the presentation of the collection of media content including an indicator that displays the number of media items among the collection of media content.

18.	(Original)  The non-transitory machine-readable storage medium of claim 17, wherein the identifying the category based on the plurality of image features of the image includes:	identifying an object depicted in the image based on the plurality of image features; and	identifying the category based on the object depicted in the image.

19.-20.	(Canceled)
Reasons for Allowance

 	Claims 1-2,4,7-10,12,15-18 (re-numbered as 1-12) are allowed.
	The following is an examiner’s statement of reasons:

	The prior art of Baluja et al., US Patent No. 8498490 is directed to selection of an image(s) representative of a set of images, more specifically, receiving selection of an image feature to use in ranking the images; receiving selection of a comparison function to use for the image feature; receiving an initial set of images; comparing the selected image feature for a first image in the set of images to other images in the set of images using the comparison function; and generating a ranking score for the first image, the ranking score quantifying how much the first image is representative of the set of images. (Abstract, col 1, line 63-67, col 2, line 1-5, fig 5)
	The prior art of Zhu et al., US Pub.No. 2017/0351710 is directed to ranking imaes with content based on similarity scores, more specifically list of images that have been identified in response to a search query are received. For each of the images, a first similarity score is determined based on metadata associated with the content item and the search query. A second similarity score is determined based on metadata associated with the image and the search query. A ranking score is calculated for the image based on the first similarity score and the second similarity score. The images are then ranked based on their respective ranking scores to select one of the images to be associated with the content item. In one embodiment, a third similarity score is determined based on metadata associated with the content item and the image. The ranking score for the image is calculated further based on the third similarity score. (Abstract, 0018-0019, fig 3-4)















 	In view of applicant’s amendment to the claims, remarks filed on 6/16/2021,         further examiner’s amendment to claims 1,4,8-9,12,16-17 cancel claims 3,5-6,11,       13-14,19-20,  the prior art of Baluja et al., US Patent No. 8498490, Zhu et al., US Pub.No. 2017/0351710, Pesavento et al., US Pub.No. 2016/0162482  do not disclose, make obvious or otherwise suggest the structure of applicant’s
 	“filtering a set of media items from the plurality of media items of the media repository based on the one or more media tags that corresponds with the category and the temporal data of the input context;	generating a collection of media content that comprises the set of media items, the collection of media content comprising a ranking of the set of media items based on the plurality of image features and the input context”, in claim 1,9,17
 	These features, together with the other limitations of the independent claims     are novel and non-obvious over the prior art of record. The dependent claims 2,4,         7-8,10,12,15-16,18 being definite, enabled by the specification, and further limiting to the independent claims are also allowable.









 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Srirama Channavajjala whose telephone number is   571-272-4108. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:30 PM Eastern Time.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gorney, Boris, can be reached on (571) 270- 5626.  The fax phone numbers for the organization where the application or proceeding is assigned is  571-273-8300 Information regarding the status of an application may be obtained  from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.            For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)


/Srirama Channavajjala/Primary Examiner, Art Unit 2158